Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01496-CR

                         DEBORAH AILEEN JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-84064-2012

                                            ORDER
       The Court GRANTS court reporter Antoinette Varela’s December 2, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Varela to file the reporter’s

record by JANUARY 10, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Antoinette Varela, court reporter, County Court at Law No. 5, and to counsel for all parties.


                                                      /s/   DAVID EVANS
                                                            JUSTICE